UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 December 14, 2010 Date of Report (Date of earliest event reported): ACCELR8 TECHNOLOGY CORPORATION (Exact name of registrant as specified in charter) Colorado 0-11485 84-1072256 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7000 North Broadway, Building 3-307, Denver, CO 80221 (Address of principal executive offices) (303) 863-8808 Registrant’s telephone number, including area code: Not Applicable. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. At the Company's Annual Meeting of Shareholders on December 14, 2010, the Company's shareholders: (i) elected three directors; (ii) adopted an amendment to increase the number of authorized shares of the Company’s no par value common stock from 14,000,000 shares to 19,000,000 shares, and (iii) ratified the appointment of Comiskey & Company, P.C. as the Company's independent registered public accountants for the year ended July 31, 2011. Set forth below are the voting results for each of these proposals. Item 1: Election ofthree directors: Nominee For Withheld Thomas V. Geimer Charles E. Gerretson John D. Kucera The total amount of broker non-votes for the election of directors was 3,744,770. Item 2: Adoption of an amendment to the Company’s Articles of Incorporation, as amended, which would effect an increase in the number of authorized shares of the Company’s no par value common stock (the “Common Stock”) from 14,000,000 shares to 19,000,000 shares, without having any effect upon the issued and outstanding shares of Common Stock. For Against Abstain Item 3: Ratification of the appointment of Comiskey & Company, P.C. as the Company's independent registered public accountants for the year ending July 31, 2011: For Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:January 4, 2011 ACCELR8 TECHNOLOGY CORPORATION By: /s/ Thomas V. Geimer Thomas V. Geimer, Chief Executive Officer
